Name: Commission Regulation (EC) No 1015/96 of 5 June 1996 fixing the storage aid for unprocessed dried grapes and dried figs from the 1995/96 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  marketing;  plant product
 Date Published: nan

 No L 135/16 [ ENl Official Journal of the European Communities 6. 6 . 96 COMMISSION REGULATION (EC) No 1015/96 of 5 June 1996 fixing the storage aid for unprocessed dried grapes and dried figs from the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 2314/95 (2), and in particular Article 8 (8) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (3), as last amended by Regulation (EC) No 1922/95 (4), provides that storage aid shall be fixed per day and per 100 kilo ­ grams net of sultanas of category 4 and figs of category C; whereas paragraph 2 of the same Article provides that one rate of storage aid for dried grapes shall apply until the end of February of the year following that in which the products were bought and another rate shall apply to storage beyond that period; Whereas the storage aid shall be calculated taking into consideration the technical cost of storage and the financ ­ ing of the purchase price paid for the products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The storage aid referred to in Article 1 of Regulation (EEC) No 627/85 shall, for products from the 1995/96 marketing year, be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30. 9. 1995, p. 69. 3) OJ No L 72, 13. 3. 1985, p. 17. (4) OJ No L 185, 4. 8 . 1995, p. 19 . 6. 6. 96 EN Official Journal of the European Communities No L 135/17 ANNEX STORAGE AID FOR UNPROCESSED DRIED GRAPES AND DRIED FIGS FROM THE 1995/96 MARKETING YEAR A. DRIED GRAPES (ECU per day per 100 kilograms net) Until the end of February 1997 From 1 March 1997 Sultanas of category 4 0,0247 0,0086 B. DRIED FIGS (ECU per day per 100 kilograms net) Dried figs of category C 0,0339